Exhibit 10.1

[ggoaygqa3o2b000001.jpg]

January 19, 2019


Marta DeBellis

 

Dear Marta:

 

Instructure, Inc. (the “Company”) is pleased to offer you a full-time position
as Chief Marketing Officer according to the following terms.


Duties

You will be responsible for duties as are ordinary, customary and necessary in
the Chief Marketing Officer role and as your manager may direct you. As an
exempt salaried employee, you will be expected to work additional hours as
required by the nature of your work assignments.

 

Base Salary Compensation

Your compensation will be $260,000 per year paid in substantially equal
installments, less payroll deductions and all required withholdings (“Base
Salary”). You will be paid semi-monthly in accordance with the Company’s current
payroll practices, which may change from time to time. Pay dates currently fall
on the 15th and 31st (or last day) of each month.

 

ANNUAL BASE EQUITY GRANT

As a supplement to your base salary, you will receive a base equity grant of
$65,000 in value each year (“Base Equity Grant”).  In connection with the
commencement of your employment, the Company will recommend to the Board of
Directors that they grant you Restricted Stock Units (“RSUs”) representing the
Company’s Common Stock under the Company’s 2015 Equity Incentive Plan (the
“Plan”).   The actual number of RSUs granted will be determined by dividing the
value stated above by the 30-day average closing price of the Company’s stock on
the date of the grant. The RSUs will be governed by the terms of the Plan and
your Restricted Stock Unit Agreement with the Company and shall vest in equal
quarterly installments over the next four (4) quarters thereafter, subject to
your continued service to the Company as of such date. The vesting commencement
date will begin on the first quarterly vesting date (March 1st, June 1st,
September 1st, December 1st) following board approval.  

 

New Hire EQUITY GRANT

In connection with the commencement of your employment, the Company will
recommend to the Board of Directors that they grant you RSUs representing the
Company’s Common Stock equaling an initial value of $3,000,000 under the
Plan.  The actual number of RSUs granted will be determined by dividing the
value stated above by the 30-day average closing price of the Company’s stock on
the date of the grant. The RSUs will be governed by the terms of the Plan and
your Restricted Stock Unit Agreement with the Company and shall vest twenty-five
percent (25%) on the first anniversary of the vesting commencement date, with
the then-unvested RSUs vesting in equal quarterly installments over the next
twelve (12) quarters thereafter, subject to your continued service to the
Company as of such date. The vesting commencement date will begin on the first
quarterly vesting date (March 1st, June 1st, September 1st, December 1st)
following board approval.  Additionally, in lieu of the executive bonus program,
you will receive an equity grant of RSU’s equaling an initial value of $650,000
vesting quarterly over four years with a vesting start date of March 1, 2019
with the first actual vesting date of June 1, 2019.

 

www.INSTRUCTURE.com

190073446 v2

--------------------------------------------------------------------------------

[ggoaygqa3o2b000001.jpg]

 

 

 

 

Benefits

You, and your qualified dependents, will be eligible for the standard Company
benefits based on the terms and conditions of the benefit plans and applicable
policies. Details about these benefit plans will be available for your review.
Pursuant to Company policy, you will not accrue vacation time, and you may
instead be eligible to take time off with pay as appropriate for your position
and workload. The Company may modify compensation and benefits from time to
time, as it deems necessary in its sole discretion

 

 

 

 

 

Quick Info

Title

Chief Marketing Officer

Start Date

February 11, 2019

Manager

Dan Goldsmith

New Hire Equity

$3,650,000

Benefits

Medical, Dental, Vision, Disability Insurance, Life, 401k w/ match, Gym
Membership, Time Off with Pay

Holidays

9 Paid Holidays

 

 

 

 

 

 

 

 

 

 

Rules and Policies

As a Company employee, you will be expected to abide by Company rules and
policies as they are adopted and amended from time to time and sign and comply
with the attached Confidentiality and Intellectual Property Agreement which,
among other obligations, prohibits unauthorized use or disclosure of the
Company’s proprietary information and solicitation of its employees and
customers (to the extent allowed by law).

 

Proprietary Information

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. You represent that you will be
able to perform your job duties within the guidelines just described and that
you have disclosed to the Company any contract you have signed that may restrict
your activities on behalf of the Company. You agree that you will not bring onto
the Company’s premises, nor upload onto the Company’s computer systems, any
unpublished documents, confidential information, or property belonging to any
former employer or other person to whom you have an obligation of
confidentiality.

 

At-Will Employment

The Company’s employees are employed “at-will”, employed for no specific period
of time, and employment may be terminated by the Company or the employee at any
time, with or without cause, and with or without advance

www.INSTRUCTURE.com

190073446 v2

--------------------------------------------------------------------------------

 

notice. This employment at-will status cannot be altered in any way by any oral
or written statements, policies or practices and can only be altered or modified
by a written employment contract signed by you and the CEO of the Company.

 

 

Contingencies

This offer is contingent upon proof of identification and work authorization as
required by the Immigration Reform and Control Act of 1986. It is also
contingent on completion of a pre-employment background check and reference
check, with results satisfactory to the Company. You agree to assist as needed
and to complete any documentation at the Company’s request to meet these
conditions.

 

 

Miscellaneous

This letter, together with your Confidentiality and Intellectual Property
Agreement, provides important information associated with your employment and is
the complete, final and exclusive agreement between you and the Company. You
enter into this agreement without relying upon any promise, warranty,
representation, or agreement, written or oral, other than those expressly
contained within. The employment terms of this agreement supersede any other
agreements or promises made to you by anyone, whether oral or written. Also,
this agreement cannot be changed except in a writing signed by you and a duly
authorized officer of the Company and electronic signatures shall be equivalent
to original signatures.

 

Please sign and date this letter, and return it to me if you wish to accept
employment at the Company under the terms described above. If you accept our
offer, we anticipate you starting on February 11, 2019.

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

 

 

 

 

 

Sincerely,

Instructure, Inc.

 

{company_signature_1}


Jeff Weber

SVP People and Places

 

 

Marta DeBellis


Accepted: {candidate_signature}



 

 

 

 

 

 

 

 

www.INSTRUCTURE.com

190073446 v2

--------------------------------------------------------------------------------

[ggoaygqa3o2b000003.jpg]

 

 

 

 

CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT

 

 

In consideration of my employment or continued employment by Instructure, Inc.
(“Company”), and the compensation now and hereafter paid to me, I hereby agree
to the terms of this agreement (the “Agreement”) as follows:

 

1.     Nondisclosure.

 

(a)   Nondisclosure.  At all times during my employment and thereafter, I will
hold in strictest confidence and will not disclose, use, lecture upon or publish
any of Company’s Proprietary or Confidential Information (defined below), except
as such disclosure, use or publication may be required in connection with my
work for Company, or unless an officer of Company expressly authorizes such in
writing.  I will obtain Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
relates to my work at Company and/or incorporates any Proprietary or
Confidential Information.  I hereby assign to Company any rights I may have or
acquire in such Confidential Information and recognize that all Confidential
Information shall be the sole property of the Company and its assigns.

 

(b)   Confidential Information.  The term “Confidential Information” means any
documentation, data, or information which is valuable to the Company and not
generally known to the public, including but not limited to any and all
knowledge, data or information related to Company’s business or its actual or
demonstrably anticipated research or development, including without limitation
(a) trade secrets, mask works, ideas, processes, formulas, source and object
codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques; (b) information regarding
plans for research, development, new products and services, marketing and
selling, business plans, budgets and unpublished financial statements, licenses,
prices and costs, suppliers and customers; (c) information regarding the skills
and compensation of other employees, contractors, and any other service
providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.

 

(c)   Third Party Information.  I understand that Company has received and in
the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During the term of my employment and thereafter, I will hold Third
Party Information in the strictest confidence and will not disclose to any
person, firm or corporation (other than Company personnel who need to know such
information in connection with their work for Company) or use it except as
necessary in carrying out my work for Company consistent with Company’s
agreement with such third party or unless expressly authorized by an officer of
Company in writing.

 

(d)   Former Employer Information.  I represent that my employment by Company
does not and will not breach any agreement with any former employer, including
any non-compete agreement or any agreement to keep in confidence or refrain from
using information acquired by me prior to my employment by Company.  I further
represent that I have not entered into, and will not enter into, any

0 of 8

 

 

{candidate_signature} initial CIPA                                          
Last Revised 8.5.2016

190073446 v2

--------------------------------------------------------------------------------

[ggoaygqa3o2b000003.jpg]

agreement, either written or oral, in conflict with my obligations under this
Agreement.  I will not, during my employment with Company, improperly use or
disclose any confidential information or trade secrets of any former or
concurrent employer or other person or entity and that I will not bring onto the
premises of Company, or upload onto the Company’s systems, any unpublished
documents or confidential information belonging to any such employer, in
violation of any lawful agreements with such employer, person or entity.  I will
use in the performance of my duties only information that is generally known and
used by persons with training and experience comparable to my own, is common
knowledge in the industry or otherwise legally in the public domain, or is
otherwise provided or developed by Company.

 

2.     Assignment of Inventions.

 

(a) Definitions.  As used in this Agreement, the term “Invention(s)” means any
ideas, concepts, information, materials, processes, data, programs, know-how,
improvements, discoveries, developments, designs, artwork, formulae, other
copyrightable works, and techniques and all Intellectual Property

Rights in any of the items listed above.  The term “Intellectual Property
Rights” means all trade secrets, copyrights, trademarks, mask work rights,
patents and other intellectual property rights recognized by the laws of any
jurisdiction or country.  The term “Moral Rights” means all paternity,
integrity, disclosure, withdrawal, special and any other similar rights
recognized by the laws of any jurisdiction or country.  

 

(b)   Prior Inventions.  I have set forth on Exhibit A (Inventions) a complete
list of all Inventions that I have, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to practice prior to the commencement of my employment with Company, in which I
have an ownership interest or which I have a license to use and that I wish to
have excluded from the scope of this agreement (collectively referred to as
“Prior Inventions”). If no Prior Inventions are listed in Exhibit A, I warrant
that there are no Prior Inventions.  If, in the course of my employment with
Company, I incorporate a Prior Invention into a Company product, process or
machine, I hereby grant Company a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license (with rights to sublicense through multiple tiers
of sublicensees) to reproduce, make derivative works of, distribute, publicly
perform, publicly display in any form or medium, whether now known or later
developed, make, have made, modify, use, sell, import, offer for sale, and
exercise any and all present or future rights in, such Prior
Invention.  Notwithstanding the foregoing, I agree that I will not incorporate,
or permit to be incorporated, any Prior Inventions in any Company Inventions (as
defined below) without Company’s prior written consent.

 

(c)   Assignment of Inventions.  Subject to Sections 2(d) and 2(f), I hereby
assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) whether or not patentable or registrable under copyright or similar
statutes, made or conceived or reduced to practice or learned by me, either
alone or jointly with others, during the period of my employment with
Company.  Inventions assigned to Company, or to a third party as directed by
Company pursuant to Section 2(f) are referred to as “Company Inventions.”  I
further agree that all original works of authorship which are made by me (solely
or jointly with others) within the scope of and during the period of my
employment and which are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act.  Any assignment of
Inventions (and all Intellectual Property Rights with respect thereto) hereunder
includes an assignment of all Moral Rights.  To the extent such Moral Rights
cannot be assigned to Company and to the extent the following is allowed by the
laws in any country where Moral Rights exist, I hereby unconditionally and
irrevocably waive the enforcement of such Moral Rights, and all claims and
causes of action of any kind against Company or related to Company’s customers,
with respect to such rights.  I further acknowledge and agree that neither my
successors-in-interest nor legal heirs retain any Moral

1 of 8

 

 

{candidate_signature} initial CIPA                                          
Last Revised 8.5.2016

190073446 v2

--------------------------------------------------------------------------------

[ggoaygqa3o2b000003.jpg]

Rights in any Inventions (and any Intellectual Property Rights with respect
thereto).  

 

(d)   Nonassignable Inventions.  I understand that this agreement does not apply
to an Invention which I can prove qualifies fully as a nonassignable Invention
under applicable law.  I have reviewed the Limited Exclusion Notification
section on Exhibit A (Inventions) and agree that my signature on this agreement
acknowledges receipt of the notification.

 

(e)   Obligation to Keep Company Informed.  During the period of my employment
and for one

(1) year after termination of my employment with Company, I will promptly
disclose to Company  in writing all Inventions authored, conceived or reduced to
practice by me, either alone or jointly with others, including any that may
qualify as a nonassignable Invention under applicable law.  In addition, I will
promptly disclose to Company all patent applications filed by me or on my
behalf, or in which I am named as an inventor or co-inventor, within a year
after termination of employment.  At the time of each such disclosure, I will
advise Company in writing of any Inventions that I believe fully qualify as
nonassignable under applicable law; and I will at that time provide to Company
in writing all evidence necessary to substantiate that belief. Company will keep
in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to Company
pursuant to this Agreement relating to Inventions that qualify fully as
nonassignable under the provisions of applicable law.  

 

(f)   Government or Third Party.  I agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by Company.

 

(g)   Enforcement of Intellectual Property Rights.  During and after the period
of my employment and at Company’s request and expense, I will assist Company in
every proper way, including consenting to and joining in any action, to obtain
and enforce United States and foreign Intellectual Property Rights and Moral
Rights relating to Company Inventions in all countries.  If Company is unable to
secure my signature on any document needed in connection with such purposes, I
hereby irrevocably designate and appoint Company and its duly authorized
officers and agents as my agent and attorney in fact, which appointment is
coupled with an interest, to act on my behalf to execute and file any such
documents and to do all other lawfully permitted acts to further such purposes
with the same legal force and effect as if executed by me.  

 

3.     Records.  I agree to keep and maintain adequate and current records of
all Inventions developed by me (solely or jointly) during the period of my
employment at Company. The records shall be available to and remain the sole
property of Company at all times.

 

4.     Unfair Competition.  I understand and agree that Company is engaged in a
highly competitive business and has expended, and continues to expend,
significant resources to develop and maintain valuable customer and employee
relationships, Proprietary and Confidential Information, and good will in the
business community and the marketplace it serves.  I understand and agree that
my work for Company will bring me into close contact with many Company customers
and employees, and it will provide me access to Proprietary and Confidential
Information.  Accordingly, I further agree that the covenants in this Agreement
are reasonable and necessary to protect Company’s legitimate business interests
in its customer and employee relationships, its good will, and its Proprietary
and Confidential Information.  To protect these legitimate interests, I agree as
follows:

 

(a)Solicitation of Employees.  I agree that for the period of my employment by
Company and for twelve (12) months after the date of termination of my
employment I will not, either directly or indirectly,

2 of 8

 

 

{candidate_signature} initial CIPA                                          
Last Revised 8.5.2016

190073446 v2

--------------------------------------------------------------------------------

[ggoaygqa3o2b000003.jpg]

solicit, or attempt to solicit, or participate in the solicitation of, any
employee, independent contractor or consultant of Company to terminate his or
her relationship with Company in order to become an employee, consultant or
independent contractor to or for any other person or entity.  This restriction
is limited to those Company employees, consultants, and independent contractors
(i) who held such status with Company as of the date of my termination of
employment or (ii) who would have held such status as of the date of my
termination of employment but for my having encouraged or solicited them to
terminate their employment.

 

(b)Solicitation of Customers.  I agree that for the period of my employment by
Company and for twelve (12) months after the date of termination of my
employment, I will not solicit the business of any customer of Company for any
other business, individual, or party that competes with the products and
services offered by Company. “Customer” means any person or entity (i) that is
doing business with Company at the time of my termination, or has done business
with Company during the twelve (12) month period immediately preceding
termination of my employment, and (ii) for which I provided any services, or for
which I was responsible for the provision of services by others, or about which
I had access to Proprietary or Confidential Information during the twelve (12)
month period immediately preceding my termination.  If I am employed by Company
in California, this provision shall only apply for the period of my employment
by Company and shall not apply following the termination of my relationship with
Company.

 

(c)     Covenant Not to Compete.  I agree that during the course of my
employment and for twelve (12) months following the termination of my
relationship with Company by either party for any reason, I will not , directly
or indirectly, as a partner, employee, officer, director, agent, investor,
owner, consultant or otherwise, solicit, perform or provide, or attempt to
perform or provide Conflicting Services (defined below) anywhere in the
Territory (defined below), nor will I assist another person to solicit, perform
or provide or attempt to perform or provide Conflicting Services anywhere in the
Territory.  If I am employed by Company in California, this provision shall only
apply for the period of my employment by Company and shall not apply following
the termination of my relationship with Company.

 

(d)Reasonableness of Restrictions.  For purposes of this Agreement, “Conflicting
Services” means any product, service, or process or the research and development
thereof, of any person or organization other than Company that directly competes
with a product, service, or process, including the research and development
thereof, of Company with which I worked directly or indirectly during my
employment by Company or about which I acquired Proprietary or Confidential
Information during my employment by Company.  For purposes of this Agreement,
“Territory” shall mean any geographic area for which I had functional or actual
responsibility during the twelve (12) month period immediately preceding the
termination of my employment, as well as any area for which my knowledge of
Confidential Information jeopardizes Company’s interest in protecting that
information. Nothing contained herein shall prohibit me from being the passive
owner of not more than 1% of the outstanding stock of any class of a corporation
which is engaged in a competitive business of Company and which is publicly
traded. Nothing contained herein shall prohibit me from seeking a waiver from
Company of these obligations at the time of any termination and waiver will not
be unreasonably withheld.  I acknowledge that my fulfillment of the obligations
contained in this agreement is necessary to protect Company’s legitimate
interests and, consequently, to preserve the value and goodwill of Company.  I
further acknowledge the time, geographic and scope limitations of my obligations
under this section are reasonable and represent restrictions which are no
greater than necessary so as to afford Company the opportunity to protect its
legitimate interests.  Further, I acknowledge that employment opportunities
exist such that I can be gainfully employed without violating these
restrictions.

 

3 of 8

 

 

{candidate_signature} initial CIPA                                          
Last Revised 8.5.2016

190073446 v2

--------------------------------------------------------------------------------

[ggoaygqa3o2b000003.jpg]

(e)         Non-Disparagement.  During Employee’s employment with the Company
and thereafter, Employee will not make, issue, release or authorize any written
or oral statements, derogatory or defamatory in nature, about the Company or its
subsidiaries or their respective stockholders, members, directors, managers,
officers or employees.  However, nothing in this paragraph prohibits Employee
from making truthful statements required by legal process issued by a court or
tribunal of competent jurisdiction, and/or to any federal, state, or local
government agency.

 

5.     No Conflicting Obligation.  I represent that I have not entered into any
agreements and am not subject to any duties to third parties, which are
inconsistent with the terms of this agreement.  I agree that, during my
employment with Company, I will not without Company’s express written consent,
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which Company is now involved or
becomes involved during my employment, nor will I enter into any agreements or
commitments or engage in any other activities that conflict with my obligations
to Company.

 

6.     Return of Company Documents. When I leave the employ of Company or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, drawings, notes, memoranda, specifications, devices,
formulas, and documents, together with all copies thereof, and any other
material containing or disclosing any Inventions, Third Party Information or
Confidential Information of Company and certify in writing that I have fully
complied with the foregoing obligation.  I agree that I will not copy, delete,
or alter any information contained upon my Company computer or Company equipment
before I return it to Company.  In addition, if I have used any personal
computer, server , or e-mail system to receive, store, review, prepare or
transmit any Company information, including but not limited to Confidential
Information, I agree to provide the Company with a computer-useable copy of all
such Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide the Company
access to my system as reasonably requested to verify that the necessary copying
and/or deletion is completed.  I further agree that any property situated on
Company’s premises and owned by Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without further notice.  

 

7.   Notification of New Employer.  In the event that I leave the employ of
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this agreement, but Company providing a copy of this
Agreement or otherwise.

 

8.   General Provisions.

 

(a)   Governing Law; Consent to Personal Jurisdiction.  This Agreement will be
governed by and construed according to the laws of the State of Utah, without
giving effect to any conflict of laws principles that require the application of
the law of a different state.  I expressly consent to the exclusive personal
jurisdiction and venue in the state and federal courts located in the County of
Salt Lake, State of Utah, for any litigation related to or arising from this
Agreement or related to the employment relationship between the parties.

 

(b)  Defend Trade Secrets Act of 2016 Notice.  Under the federal Defend Trade
Secrets Act of 2016, Employee shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that:  (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made to Employee’s attorney in relation to a lawsuit

4 of 8

 

 

{candidate_signature} initial CIPA                                          
Last Revised 8.5.2016

190073446 v2

--------------------------------------------------------------------------------

[ggoaygqa3o2b000003.jpg]

for retaliation against Employee for reporting a suspected violation of law; or
(c) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

(c)   Severability.  If one or more of the provisions in this Agreement are
deemed invalid or unenforceable for any reason, the parties agree that the court
should modify the provision to the minimum extent necessary to render said
provision enforceable.  Should any court of competent jurisdiction determine
that any provision of this Agreement is unenforceable and cannot be modified to
be enforceable, that provision shall become void, leaving the remaining
provisions in full force and effect.  

 

(d)   Successors and Assigns.  This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of Company, its successors, and its assigns.

 

(e)   Survival.  The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by Company to any
successor in interest or other assignee.

 

(f)   Employment.  I agree and understand that nothing in this agreement shall
confer any right with respect to continuation of employment by Company, nor
shall it interfere in any way with my right or Company’s right to terminate my
employment at any time, with or without cause and with or without advance
notice.

 

(g)  Notices.  Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing.  Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

 

(h)  Legal and Equitable Remedies.  Because my services are personal and unique
and because I may have access to and become acquainted with the Confidential
Information of Company, any breach of this Agreement by me would cause
irreparable injury to the Company for which monetary damages would not be an
adequate remedy and, therefore, Company shall have the right to enforce this
Agreement and any of its provisions by temporary, preliminary, and permanent
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that Company may have for a
breach of this agreement.  

 

(i)   Waiver.  No waiver by Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach.  No waiver or failure by Company
to enforce any right under this Agreement shall be construed as a waiver of that
right or any other right on any other occasion. Company shall not be required to
give notice to enforce strict adherence to all terms of this agreement.

 

(j)  Export. I agree not to export, reexport, or transfer, directly or
indirectly, and U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.

 

(k)  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be taken
together and deemed to be one instrument.

 

(l)   Entire Agreement.  The obligations pursuant to Sections 1 and 2 of this
agreement shall apply to any time during which I was previously employed, or am
in the future employed, by Company as a consultant if no other agreement governs
nondisclosure and assignment of Inventions during such period.  This Agreement
is the final, complete and exclusive agreement of the parties with respect to
the subject matter hereof and supersedes and merges all prior communications
between us with respect to such

5 of 8

 

 

{candidate_signature} initial CIPA                                          
Last Revised 8.5.2016

190073446 v2

--------------------------------------------------------------------------------

[ggoaygqa3o2b000003.jpg]

matters.  No modification of or amendment to this Agreement, other than by a
court pursuant to paragraph (c) of this Section 8, nor any waiver of any rights
under this Agreement, will be

effective unless in writing and signed by me and the CEO of Company.  Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

 

[Signature Page to Follow]

I have read this Agreement carefully and understand and accept its terms, and
have been given the opportunity to review it with independent legal counsel.  I
have completely filled out Exhibit A to this agreement. This Agreement shall be
effective as of the first day of my employment with Company.

 

EMPLOYEE:

 

{candidate_signature}                    

_____________________________________

Signature   

                                                                 

 

_____________________________________

Date

                                                                    

Marta DeBellis

____________________________________

Printed Name

 

 

Accepted and Agreed To:

 

INSTRUCTURE, INC.:

 

       {company_signature_1}

By: __________________________________

 

           

Title: Sr. Director, HR & Recruiting

6330 South 3000 East, Suite 700

Salt Lake City, UT 84121

 

 




6 of 8

 

 

{candidate_signature} initial CIPA                                          
Last Revised 8.5.2016

190073446 v2

--------------------------------------------------------------------------------

[ggoaygqa3o2b000003.jpg]

Exhibit A

INVENTIONS

 

 

1.     Prior Inventions Disclosure.  The following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Instructure, Inc. (“Company”) that have been made or conceived or first reduced
to practice by me alone or jointly with others prior to my engagement by
Company.  If no Prior Inventions are listed below, I represent that there are no
Prior Inventions.  

 

                                                                                                                                             

 

                                                                                                                                             

 

                                                                                                                                             

 

                                                                                                                                             

 

                                                                                                                                             

 

 

2.     Limited Exclusion Notification.

 

This is to notify you pursuant to applicable law, which could include applicable
statutory restrictions on the assignment of inventions under the laws of
California, Illinois, Washington and Utah, that the foregoing Agreement between
you and Company does not require you to assign or offer to assign to Company any
invention that you conceived, developed, reduced to practice or created entirely
(1) outside of your scope of employment, (2) completely on your own time; and
(3) without using Company’s equipment, facilities, supplies, resources or
intellectual property except for those inventions that either:

 

1. Relate at the time of conception or reduction to practice of the invention to
the current or demonstrably anticipated business, research, or development of
Company; or

 

 

2. Result from any work, services, or duties performed by you for Company.

 

See, e.g., Utah Code Title 34, Chapter 39, Section 2 (U.C.A. 34-39-2) or
California Labor Code 2870.

 

 

7 of 8

 

 

{candidate_signature} initial CIPA                                          
Last Revised 8.5.2016

190073446 v2